Citation Nr: 1813950	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-23 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active duty from January 1969 to Ocotber 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In January 2018, the Veteran provided testimony during a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he is entitled to service connection for multiple myeloma as a result of his exposure to Agent Orange or other dioxins during service.  First, he alleges he was exposed to herbicides while stationed as an airman on the USS Constellation.  He acknowledges that the USS Constellation did not travel into the inland waters of Vietnam and he states that he never set foot on Vietnam.  Nevertheless, he argues that due to his responsibility of loading and moving bombs near the aircraft equipped with Agent Orange and other dioxins, he was exposed during his military service and now has multiple myeloma.  See January 2018 Hearing Testimony and January 2018 Statement.  

Here, the available VA treatment records, dating through 2016, and the March 2016 Disability Benefits Questionnaire confirm the Veteran has a current diagnosis of multiple myeloma.  The Veteran's service personnel records also confirm that he served on the USS Constellation from March 1969 to October 1970.  The Veteran has also submitted copies of deck logs from the USS Constellation that, regrettably, are illegible.  However, they are dated from November 1969 and April 1970, and he states that the deck logs support his contention that the USS Constellation was essentially a floating arsenal and, as a result, he was exposed to Agent Orange.  

Notably the RO previously attempted to verify the Veteran's exposure to herbicides but was unsuccessful, as noted in an August 2016 Formal Finding.  However, given the recent testimony and accompanying written statement explaining the Veteran's contentions, the AOJ should again attempt to verify his exposure to herbicides while he was stationed on the USS Constellation as documented in his service personnel records from an appropriate source, to include the U.S. Army and Joint Services Records Research Center (JSRRC).  

Additionally, the Board notes that the VA Health and Medicine Division released a January 2015 report, Post-Vietnam Dioxin Exposure in Agent Orange-Contaminated C-123 Aircraft that stated from 1972 to 1982, approximately 1,500 to 2,100 Air Force Reserve personnel trained and worked on C-123 aircraft that previously had been used to spray herbicide agents in Vietnam.  The study found that servicepersons who served as flight crew, ground maintenance crew, and aero-medical personnel had regular contact with the aircraft and would have experienced some exposure to chemicals from herbicide agent residue and that it was possible that this exposure contributed to some adverse health effects.  Based on the report, VA decided to acknowledge exposure to herbicide agents for personnel whose military service involved regular contact with the contaminated aircraft.  While the Veteran's service dates do not fall within the specific timeframe discussed in this study, the fact remains that his argument as to his possible exposure may have merit upon further corroboration.  

Following that, in the event the evidence shows the Veteran was exposed to herbicides and/or other dioxins, a VA examination opinion must be obtained in regards to the Veteran's multiple myeloma based on a theory of actual exposure to herbicides (as opposed to application of the presumption), as well as dirt and dust as described by the Veteran.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Thus, at this juncture, the Board finds that a remand is necessary for further evidentiary development.  For the purposes of this remand only, the Board finds as credible the Veteran's assertions that his service duties included direct contact with and transportation of equipment (i.e. bombs).  It is requested that the AOJ seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in herbicide agents, to include Agent Orange and related chemicals, to address the issue of whether the Veteran was exposed to herbicide agents during his active duty service.  The examiner is asked to specifically consider the Veteran's service duties and his specific statements of alleged exposure.  See January 2018 Hearing Testimony and January 2018 Written Statement. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dating from July 2016 and associate them with the electronic claims file.  

2.  Ask the Veteran to provide any other evidence he has regarding exposure to Agent Orange and other herbicides while serving in Vietnam.  

3.  The AOJ should contact the appropriate department to attempt to verify the extent to which the Veteran's duties in service involved direct contact with aircraft or bombs that were on aircrafts, and whether such aircrafts were likely to have had contact with herbicides, as the Veteran is arguing.  The AOJ should determine whether it is possible to establish this Veteran's level of exposure to herbicides during the Veteran's tour of duty based on the facts of his case.  The AOJ should document in the file VA's attempts to verify such facts.  The Veteran should be notified of VA's efforts and be provided a reasonable opportunity to respond.

4.  Then, obtain an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in herbicides, Agent Orange, and related chemicals, to address the question of whether it is at least as likely as not (50 percent or greater probability) that the Veteran was exposed to herbicides, to include Agent Orange during service on the USS Constellation, by working with aircrafts on the ship. 

Among the reports the RO should obtain to be associated with the record, should be a 1994 report by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Division of Health Promotion and Disease Prevention, Institute of Medicine, entitled Veterans and Agent Orange-Health Effects of Herbicides Used in Vietnam.  This report includes a discussion of a June 1959 experiment conducted at Fort Drum to determine the long-term effectiveness of aerially-dispensed herbicides in improving visibility of military operations.  As detailed by the 1994 Report, the 1959 experiment used a helicopter spray system to disperse a mixture of 2, 4-D and 2, 4, 5-T over a four-square-mile area at a quantity of one-half gallon per acre.  In addition, the 1994 Report discussed the risk assessment of herbicide exposure and the associated epidemiology of disease.  

These findings must be discussed in the context of this Veteran and his assertions.  

5.  Following completion of the above, if and only if there is an estimate of the Veteran's exposure to herbicides or an opinion that it is at least as likely as not that he was actually exposed to herbicides, schedule an appropriate examination and opinion from a suitably qualified examiner for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's multiple myeloma is related to his actual level of herbicide exposure in service.  

The examiner is asked to review the claims file.  In addition, the examiner is requested to comment on the toxicologist's report regarding exposure to herbicides, Agent Orange, and other related chemicals.

All opinions are to be supported with explanatory rationale.

6.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




